No. 13-1228-cv
Cook v. Nat'l Archives & Records Admin.


                                          In the
             United States Court of Appeals
                          For the Second Circuit

                                August Term, 2013
                                 No. 13-1228-cv

                                    JOHN COOK,
                                 Plaintiff-Appellant,

                                            v.

            NATIONAL ARCHIVES & RECORDS ADMINISTRATION,
                        Defendant-Appellee.


               Appeal from the United States District Court
                 for the Southern District of New York.
                No. 11-cv-8624 ― Kevin T. Duffy, Judge.



                            ARGUED: MARCH 10, 2014
                             DECIDED: JULY 8, 2014



             Before: LEVAL, POOLER, and CHIN, Circuit Judges.


       Appeal from a judgment of the United States District Court
for the Southern District of New York (Kevin T. Duffy, Judge)
                COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

dismissing plaintiff-appellant's complaint under the Freedom of
Information Act, 5 U.S.C. § 552. Plaintiff-appellant sought from the
National Archives records relating to requests for archived materials
made by or on behalf of a former President and Vice-President of the
United States. The district court granted summary judgment to
defendant-appellee National Archives and Records Administration,
concluding that the records fell within Exemption 6 of the statute.
      AFFIRMED.



                        MAXWELL S. MISHKIN, Law Student (David A.
                        Schulz, Supervising Attorney, and Joshua S.
                        Weinger, Law Student, on the brief), Media
                        Freedom & Information Access Clinic, Yale Law
                        School, New Haven, Connecticut, and Charles S.
                        Sims, Proskauer Rose LLP, New York, NY, for
                        Plaintiff-Appellant.1

                        DAVID S. JONES, Assistant United States Attorney
                        (Benjamin H. Torrance, Assistant United States
                        Attorney, on the brief), for Preet Bharara, United
                        States Attorney for the Southern District of New
                        York, New York, NY, for Defendant-Appellee.



CHIN, Circuit Judge:

         Plaintiff-appellant John Cook, a reporter, brought suit under

the Freedom of Information Act ("FOIA"), 5 U.S.C. § 552, seeking


1   The law students appeared in this Court pursuant to Local Rule 46.1(e).




                                         -2-
            COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

disclosure of records held by defendant-appellee the National

Archives and Records Administration ("NARA"). Cook seeks to

obtain records of requests for archived presidential and vice-

presidential materials submitted to NARA by or on behalf of former

President George W. Bush and former Vice-President Richard B.

Cheney. The principal issue presented is whether the records fall

within FOIA's Exemption 6, which permits the withholding of

"personnel and medical files and similar files the disclosure of which

would constitute a clearly unwarranted invasion of personal

privacy." 5 U.S.C. § 552(b)(6). The district court (Kevin T. Duffy,

Judge) granted summary judgment to NARA, holding that

Exemption 6 applies.

      We conclude that the records are protected by Exemption 6.

Archivists and librarians have long refrained from disclosing

information about who requests materials from their collections and

what materials they are seeking, without the requesting party's

consent. These requests of the former President and Vice-President

at issue here, made for purposes of their private research, perhaps

for preparation of memoirs, reveal their preliminary thinking and

personal matters. The disclosure of this information would indeed

"constitute a clearly unwarranted invasion of personal privacy."

Accordingly, we affirm.


                                  -3-
              COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

                          BACKGROUND

I.     NARA's Maintenance of Presidential Records

       In passing the Presidential Records Act of 1978 (the "PRA"),

Congress made presidential and vice-presidential records the

property of the United States, ending the historic practice of

presidents taking ownership of records created during their

administrations. 44 U.S.C. § 2202; see Nixon v. United States, 978 F.2d
1269, 1277 n.19, 1284 (D.C. Cir. 1992). Under the PRA, "Presidential

records" include:

          documentary materials, or any reasonably
          segregable portion thereof, created or received by
          the President, his immediate staff, or a unit or
          individual of the Executive Office of the President
          whose function is to advise and assist the
          President, in the course of conducting activities
          which relate to or have an effect upon the
          carrying out of the constitutional, statutory, or
          other official or ceremonial duties of the
          President.

44 U.S.C. § 2201(2). The PRA entrusts these presidential records to

NARA. Id. § 2203(f). Vice-presidential records are treated similarly.

Id. § 2207.

       Former President Bush's records are housed at the NARA-

controlled George W. Bush Presidential Library in Dallas, Texas, and

former Vice-President Cheney's at NARA's Washington, D.C.


                                  -4-
             COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

archives. Like the other historical records it maintains, NARA

makes these records available to the public for research.

Id. § 2203(f)(1); 36 C.F.R. § 1254.1(b).

      There are limits on access. Presidential and vice-presidential

records are not publicly available during a period of up to five years

while NARA processes and organizes records it receives. 44 U.S.C.

§ 2204(b)(2)(A)-(B). Before leaving office, a president or vice-

president may also designate a period of up to twelve years during

which certain records will be unavailable to the public. Id. § 2204(a).

      During periods when the records are not yet available to the

public, former presidents and vice-presidents, or their designated

representatives, may access the archived records of their respective

administrations by submitting special access requests. Id. § 2205(3).

The incumbent president, the judiciary, and Congress may also

request archived records of prior administrations, but only in

connection with their official duties. Id. § 2205(2). At the Bush

Library, once special access requests are received -- often by email

and sometimes orally -- a paper folder is created reflecting the

request. The requests "are logged by date of receipt, and reveal the

identity of the specific requestor (an authorized representative of

former President George W. Bush) and the specific item or

information sought." J.A. at 113-14 ¶ 16.


                                    -5-
            COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

      NARA maintains that it treats the special access requests

received from former officials or their representatives "in a manner

wholly consistent with how [it] handle[s] typical researcher requests

in terms of the privacy and confidentiality afforded to any

requestors." Id. at 115 ¶ 21. As set forth in its staff manual, NARA's

general policy on the disclosure of researcher requests is as follows:

"Unless required by law, staff members will not reveal the subject of

a researcher's project or the specific items provided to a researcher

without the express consent of the researcher." Id. at 116 ¶ 21.

II.   Cook's FOIA Request and NARA's Response

      By letter dated October 21, 2010, Cook submitted a FOIA

request to NARA seeking: (1) "copies of all requests for access to

records received by the [Bush Library] since February 1, 2009"; (2)

"copies of all requests for access to the records of former

Vice-President Dick Cheney received by NARA staff since February

1, 2009"; and (3) "any subsequent correspondence regarding those

requests, with the exclusion of copies of records governed by the

[PRA]." Id. at 19. Cook did not seek the Bush/Cheney records

themselves; he only sought NARA's documentation of the requests

for the records. His stated purpose for seeking these records was "to

gain insight into the way in which the former President and Vice




                                  -6-
              COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

President have chosen to shape the public's perception of their time

in office." J.A. at 8 ¶ 5.

       NARA responded by letter dated December 1, 2010. The

agency explained that requests for access to the Bush/Cheney

records came in the form of either (a) special access requests

submitted by current and former officials or (b) public FOIA

requests. First, with respect to the special access requests, the

agency stated: "[NARA] treats these requests as researcher reference

requests. . . . These records include but are not limited to the

following categories: correspondence between NARA staff and

researchers containing information about the research topic(s),

field(s) of interest, identification of requested records, and other

information furnished by the researcher." J.A. at 22. The agency

further informed Cook that, because it protects the privacy of

researchers, it would withhold the records of the special access

requests under FOIA's Exemption 6.

       Second, with respect to Cook's FOIA demand for public FOIA

requests, NARA indicated that "FOIA requesters are not subject to

the same right to privacy as . . . researchers." Id. at 23. Thus, the




                                   -7-
              COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

agency made available to Cook redacted copies of all such FOIA

requests, as well as its responses to those requests.2

        Cook filed an administrative appeal by letter dated January

3, 2011, protesting NARA's decision to withhold the records of the

special access requests. In response, NARA amended its initial

decision by letter dated June 3, 2011. The agency distinguished

special access requests submitted by the former officials (former

President Bush, former Vice-President Cheney, and their designated

representatives) from special access requests submitted by current

officials (the incumbent President, Congress, and the judiciary).

NARA deemed the former officials' special access requests to be

"researcher reference requests that have been made [by or] on behalf

of private citizens" and thus properly withheld under Exemption 6.

Id. at 32. In contrast, NARA deemed the current officials' special

access requests to be in furtherance of "official business" and thus

not entitled to protection as private researcher reference requests.




2 Cook's FOIA request also sought "[a]ny agreements or memoranda of
understanding between the [Bush Library] and any researchers, scholars, former
government officials, or any other entities governing current or future access to
records maintained by the Library." J.A. at 19. The agency, however, found no
responsive records.




                                      -8-
             COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

Id. Accordingly, Cook was permitted access to the current officials'

requests, but not the former officials' requests.

       Cook filed suit in the district court to challenge NARA's

failure to produce the records he requested. The only issue on

appeal is NARA's decision with respect to the special access requests

of the former officials.

III.   Proceedings Before the District Court

       In the district court, the parties agreed to narrow Cook's FOIA

request to (a) records of the special access requests submitted by

former President Bush, former Vice-President Cheney, or their

designated representatives; (b) NARA's written responses to the

requests; and (c) internal NARA documents memorializing requests

that were not in writing. NARA identified 907 such records from

the Bush records and 61 from the Cheney records.

       NARA maintained that the narrowed records Cook sought

were exempt from disclosure under Exemption 6, while retaining

the right to assert that other FOIA exemptions apply to certain

content within the records. The parties thereafter stipulated that

"NARA first will file a motion for summary judgment asserting

whatever exemptions NARA contends may properly be asserted on

a categorical basis, meaning legal reasons that NARA asserts apply

equally to all documents at issue in this action, and to the entirety of


                                   -9-
            COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

each such document." Id. at 51. They further agreed that if the

motion did not resolve the suit in its entirety, NARA would then "be

entitled to assert whatever exemptions it contends apply on a non-

categorical basis in a second, subsequent motion." Id.

      NARA moved for summary judgment asserting Exemption 6

categorically. The district court determined that the records Cook

seeks are "similar files" for purposes of Exemption 6 because they

reveal detailed information about the former officials -- the identity

of the official who sought information from NARA and what

information was sought. Cook v. Nat'l Archives & Records Admin., 921
F. Supp. 2d 148, 155-56 (S.D.N.Y. 2013). The district court then

concluded that, given the former officials' privacy interest in their

research inquiries and the minimal public interest involved,

disclosure would amount to an unwarranted invasion of personal

privacy. Id. at 156-57. Consequently, the district court granted

summary judgment to NARA. Id. at 157-58.

      This appeal followed.

                            DISCUSSION

      We review de novo a district court's summary judgment

decision in a FOIA case. Wood v. F.B.I., 432 F.3d 78, 82 (2d Cir. 2005).

      Congress enacted FOIA "to pierce the veil of administrative

secrecy and to open agency action to the light of public scrutiny."


                                  -10-
             COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

U.S. Dep't of State v. Ray, 502 U.S. 164, 173 (1991) (quoting Dep't of

Air Force v. Rose, 425 U.S. 352, 361 (1976)). Thus, FOIA mandates the

public disclosure of records of federal agencies upon request, unless

one of nine statutory exemptions applies. 5 U.S.C. § 552(a), (b)(1)-

(9); Wood, 432 F.3d at 82-83. Because FOIA manifests a "strong

presumption in favor of disclosure," Ray, 502 U.S. at 173, we

construe FOIA exemptions narrowly, resolving doubts in favor of

disclosure and imposing on the government the burden of showing

that an asserted exemption indeed applies. Wood, 432 F.3d at 83;

Perlman v. U.S. Dep't of Justice, 312 F.3d 100, 105 (2d Cir. 2002),

vacated, 541 U.S. 970 (2004), reaffirmed, 380 F.3d 110 (2d Cir. 2004).

      On appeal, Cook argues that NARA's assertion of Exemption

6 is not well-founded and, alternatively, that NARA should be

compelled to segregate any portions of the records that may fall

under Exemption 6. We address the applicability of Exemption 6

and the segregability of the records in turn.

I.    Exemption 6

      FOIA's Exemption 6 permits the withholding of "personnel

and medical files and similar files the disclosure of which would

constitute a clearly unwarranted invasion of personal privacy."

5 U.S.C. § 552(b)(6). We employ a two-prong inquiry in deciding

whether the government has correctly withheld records under


                                   -11-
             COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

Exemption 6. First, we determine whether the records in question

are "personnel," "medical," or "similar" files. Associated Press v. U.S.

Dep't of Def., 554 F.3d 274, 291 (2d Cir. 2009); Wood, 432 F.3d at 86.

Second, if so, we then "balance the public need for the information

against the individual's privacy interest in order to assess whether

disclosure would constitute a clearly unwarranted invasion of

personal privacy." Associated Press, 554 F.3d at 291.

      A.     "Personnel and Medical Files and Similar Files"

      NARA maintains that the records of the former officials'

requests for archived materials are "similar files." We agree.

      The phrase "similar files" sweeps broadly and has been

interpreted by the Supreme Court to mean "detailed Government

records on an individual which can be identified as applying to that

individual." U.S. Dep't of State v. Washington Post Co., 456 U.S. 595,

602 (1982) (internal quotation marks omitted); see also Ray, 502 U.S.

at 173; Associated Press, 554 F.3d at 291; Perlman, 312 F.3d at 106. The

Supreme Court noted that it would be anomalous for information

about a person to be protected by Exemption 6 because it was found

in a "medical" or "personnel" file, but lose protection if it happened

to be found in another file. See Washington Post, 456 U.S. at 601

("[T]he protection of an individual's right of privacy[,] which

Congress sought to achieve by preventing the disclosure of


                                   -12-
             COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

[information] which might harm the individual, surely was not

intended to turn upon the label of the file which contains the

damaging information." (internal quotation marks and citation

omitted) (first and third alterations in original)).

      The Court in Washington Post also specifically rejected the

notion that only files containing "intimate details" and "highly

personal" information could qualify as "similar files." Id. at 600. As

the Court pointed out, "'personnel and medical files,' the two

benchmarks for measuring the term 'similar files,' are likely to

contain much information about a particular individual that is not

intimate," such as place and date of birth, date of marriage, and

employment status. Id.

      The case law also makes clear that to qualify as a "similar file"

under Exemption 6, a record need not be like a personnel file in the

sense that it is employment-related or a medical file in the sense that

it contains a record of a person's medical history or medical

treatment and care. Indeed, the record need not even be a "file."

Hence, the following types of records have been deemed to be

"similar files" for purposes of Exemption 6: Passport Office records




                                   -13-
                 COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

revealing citizenship status;3 an investigation report revealing

alleged misconduct;4 letters to Guantanamo Bay detainees revealing

the names and addresses of family members;5 and records of

interviews of deported aliens revealing their identities.6

          Accordingly, a record is a "similar file" if it contains personal

information identifiable to a particular person. Washington Post, 456
U.S. at 599-602; Associated Press, 554 F.3d at 291.7 As the Court noted

in Washington Post, "Congress' primary purpose in enacting

Exemption 6 was to protect individuals from the injury and

embarrassment that can result from the unnecessary disclosure of

personal information." Id. at 599.

          We conclude that the records Cook seeks are "similar files," as

they contain detailed records containing personal information

identifiable to the former officials and their representatives. Cook


3   Washington Post, 456 U.S. at 602.
4   Perlman, 312 F.3d at 106.
5   Associated Press, 554 F.3d at 291.
6   Ray, 502 U.S. at 173.
7To be sure, this interpretation of "similar files" does not mean that the phrase
has no limits, as "[i]nformation unrelated to any particular person presumably
would not satisfy the threshold [similar files] test." Washington Post, 456 U.S. at
602 n.4.




                                         -14-
             COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

seeks records that show what specific archived materials were

sought by former President Bush and former Vice-President Cheney

and their representatives. The approximately one thousand records

identified by NARA "reveal the identity of the specific requestor,"

J.A. at 113 ¶ 16, and include "correspondence between NARA staff

and researchers containing information about the research topic(s),

field(s) of interest, identification of requested records, and other

information furnished by the researcher," id. at 22. Because they

reveal what archived materials were sought from NARA, who

sought those materials, and the general research topics and fields of

interest of particular requestors, the records Cook seeks contain

information about specific persons that can be identified as applying

to those persons and are therefore "similar files."

      Cook insists that, by taking advantage of the PRA's grant of

early access to publicly unavailable records, the former officials have

"voluntarily engage[d] with the government to receive some benefit

or privilege" and are thus less entitled to the protection of

Exemption 6. Appellant's Br. at 17. For this proposition, Cook cites

News-Press v. U.S. Dep't of Homeland Sec., 489 F.3d 1173 (11th Cir.

2007), and Elec. Frontier Found. v. Office Dir. of Nat'l Intelligence, 639
F.3d 876 (9th Cir. 2010). To the extent that the former officials and

their representatives may have voluntarily engaged with the


                                    -15-
             COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

government to receive benefits or privileges, that fact only enters

into the Exemption 6 calculus when deciding how to balance their

privacy interest against the public interest in disclosure; it is not

relevant to the threshold question of whether the records are

"similar files." See News-Press, 489 F.3d at 1202; Elec. Frontier, 639
F.3d at 886-87.

      B.     "Clearly Unwarranted Invasion of Privacy"

      We now consider whether disclosure of the records would

amount to an unwarranted invasion of privacy, the "crux" of the

Exemption 6 inquiry. News-Press, 489 F.3d at 1197. In doing so, we

weigh the privacy interests of the former officials in the records

against the public interest in "opening agency action to the light of

public scrutiny." Associated Press, 554 F.3d at 291.

             1.     Privacy Interest

      "'The balancing analysis for FOIA Exemption 6 requires that

we first determine whether disclosure of the files would

compromise a substantial, as opposed to de minimis, privacy interest,

because if no significant privacy interest is implicated FOIA

demands disclosure.'" Long v. Office of Pers. Mgmt., 692 F.3d 185, 191

(2d Cir. 2012) (quoting Multi Ag Media LLC v. Dep't of Agric., 515 F.3d
1224, 1229 (D.C. Cir. 2008)); accord Associated Press, 554 F.3d at 286;

Fed. Labor Relations Auth. v. U.S. Dep't of Veterans Affairs, 958 F.2d


                                   -16-
              COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

503, 510 (2d Cir. 1992). Furthermore, the Supreme Court teaches that

"both the common law and the literal understandings of privacy

encompass the individual's control of information concerning his or

her person." U.S. Dep't of Justice v. Reporters Comm. For Freedom of the

Press, 489 U.S. 749, 763 (1989); see also id. at 765 (recognizing privacy

interest in FBI "rap sheet").8 Thus, "regardless of the nature of the

information contained in them, disclosure of records containing

personal details about private citizens can infringe significant

privacy interests." Veterans Affairs, 958 F.2d at 510 (internal

quotation marks omitted).

       We are persuaded that the former officials have more than a

de minimis privacy interest in the nondisclosure of their requests for

archived materials. Information about what archived materials the

former officials requested from NARA would reveal personal details

-- what they were thinking, considering, and planning as they


8Reporters Committee interpreted Exemption 7, which permits the withholding of
records gathered for law enforcement purposes where disclosure "could
reasonably be expected to constitute an unwarranted invasion of personal
privacy." 5 U.S.C. § 552(b)(7). Although Exemption 7 affords a greater degree of
privacy protection than Exemption 6,"the sort of privacy interest that must first
be shown before protection is afforded" is the same for both exemptions. Fed.
Labor Relations Auth. v. U.S. Dep't of Veterans Affairs, 958 F.2d 503, 509 (2d Cir.
1992). Reporters Committee's discussion of privacy therefore informs the analysis
under Exemption 6 as well. See id. at 510.




                                       -17-
              COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

transitioned back to private life after their years of service to the

country. The implicated privacy interests are compelling. The

former officials have a significant interest in developing their ideas

privately, free from unwanted public scrutiny. There are compelling

reasons to include within the privacy protection established by

Exemption 6 the subjects of a person's research and intellectual

inquiry, lest such activity be chilled. See United States v. Rumely, 345
U.S. 41, 57 (1953) ("When the light of publicity may reach any

student, any teacher, inquiry will be discouraged.") (Douglas, J.,

concurring).

       In addition, the confidential nature of research requests is

well-recognized. All fifty states and the District of Columbia protect

the confidentiality of the records of a person's use of public library

materials.9 Similarly, the "Code of Ethics for Archivists" approved

by the Society of American Archivists commands archivists to

"respect all users' rights to privacy by maintaining the

confidentiality of their research and protecting any personal

9See, e.g., Cal. Gov't Code § 6267 (West 2008 & Supp. 2013) (California); Conn.
Gen. Stat. § 11-25 (2001) (Connecticut); D.C. Code § 39-108 (2002) (District of
Columbia); Fla. Stat. § 257.261 (2002) (Florida); N.H. Rev. Stat. Ann. § 91-A:5
(2002) (New Hampshire); N.J. Stat. Ann. § 18A:73-43.2 (West 2002) (New Jersey);
N.Y. C.P.L.R. § 4509 (McKinney 2002) (New York); 24 Pa. Cons. Stat. § 9375
(2002) (Pennsylvania); Vt. Stat. Ann. tit. 1, § 317(c)(19) (2001) (Vermont).




                                     -18-
              COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

information collected about the users."10 Likewise, the "Code of

Ethics" of the American Library Association recognizes "each library

user's right to privacy and confidentiality with respect to

information sought or received and resources consulted, borrowed,

acquired or transmitted."11

       Cook argues that the privacy interests of the former officials

are entitled to only diminished protection because they are "quasi-

governmental actors" who continue to receive governmental salaries

and secret service protection and are granted special access to the

records before they become publicly available. We are not

persuaded. An individual does not lose her right to privacy merely

because she once served the government in an official capacity or

because she receives benefits from the government, such as secret

service protection (in recognition of the continued danger to her

personal safety incurred as a result of her former government

service). Moreover, the balance struck by the PRA and its interplay

with FOIA would be undermined if we were to hold that the former

officials were not entitled to the full protection of Exemption 6 on

10http://www2.archivists.org/statements/saa-core-values-statement-and-code-of-
ethics#code_of_ethics, (last visited July 1, 2014).
11http://www.ala.org/advocacy/proethics/codeofethics/codeethics, (last visited
July 1, 2014).




                                      -19-
             COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

the theory that they enjoyed only a "diminished" privacy interest.

We must keep the historical context in mind: before the passage of

the PRA, the President's papers were his property after he left office,

and he was free to consult his papers at will, completely privately.

The PRA gives no indication that Congress intended to alter the

President's historically unfettered access to his papers by, for

example, making his requests to access them subject to public

disclosure. Indeed, the President and his designated representatives

are the only persons afforded unrestricted access to these records

under the PRA. See 44 U.S.C. § 2205(3).

             2.     Public Interest

      The public does have an interest, of course, in accessing

government documents "to pierce the veil of administrative secrecy"

and to open agency action to "public scrutiny." Rose, 425 U.S. at 361.

Hence, we must consider "the extent to which disclosure would

serve the 'core purpose of the FOIA,' which is 'contribut[ing]

significantly to public understanding of the operations or activities of

the government." U.S. Dep't of Def. v. Fed. Labor Relations Auth., 510
U.S. 487, 495 (1994) (emphasis and alteration in original) (quoting

Reporters Committee, 489 U.S. at 775). Indeed, "[g]oals other than

opening agency action to public scrutiny are deemed unfit to be




                                   -20-
               COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

accommodated under FOIA when they clash with privacy rights."

Veterans Affairs, 958 F.2d at 510-11.

       The public interests asserted by Cook do not justify the

substantial intrusion into the former officials' privacy. First, Cook

insists that

          [d]isclosure of the special access requests --
          including the identities of the requesters and the
          description of the records sought -- would enable
          the public to assess the relationship between
          powerful, quasi-governmental Former Officials
          and an independent agency that may not have
          aligning interests. In this way, seeing how NARA
          responds to special access requests provides the
          public with insight into "what their government
          is up to."

Appellant's Br. at 37 (quoting Reporters Committee, 489 U.S. at 773).

We are unpersuaded. While information as to how NARA responds

to special access requests submitted by the former officials may shed

some light on the internal functioning of the agency, knowledge of

what specific information was sought and by whom sheds little light

on how NARA is carrying out its obligations.

       Second, Cook argues that "disclosure will show the extent to

which the special access given to former officials . . . is actually being

used to facilitate the preparation of memoirs as Congress intended,

or for other purposes (e.g., the continued waging of political


                                   -21-
             COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

battles)." Appellant's Reply Br. at 14. Although the PRA's legislative

history does indeed suggest that early access was granted to former

officials to facilitate the writing of memoirs, Cook cites nothing in

the statute limiting how the former officials may use the records

they receive from NARA. Indeed, the statute expressly gives the

former officials unrestrained access to their presidential and vice-

presidential records. 44 U.S.C. § 2205(3) ("[T]he Presidential records

of a former President shall be available to such former President or

his designated representative."). It is therefore not NARA's duty to

police how the former officials use the presidential records they

receive. In light of this, disclosure of the former officials' requests

for records would do little to advance the public understanding of

how NARA is carrying out its duties.

      In sum, we conclude that the former officials' compelling

privacy interests outweigh any public interest in disclosure.

II.   Segregability of the Records

      We also reject Cook's alternative argument that NARA should

be compelled to redact the specific portions of the records that fall

under Exemption 6.

      In light of the stipulations entered into by NARA and Cook,

and Cook's failure in opposing summary judgment to argue

segregability, that issue is not properly before us. The parties agreed


                                   -22-
            COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

to litigate only exemptions that apply on a categorical basis to "all

documents at issue in this action, and to the entirety of each such

document." J.A. at 51 ¶ 1. Thus, the only issue before the district

court was whether Exemption 6 applied to all the records Cook

sought. NARA expressly reserved the right to litigate exemptions

that apply to some of the records on a non-categorical basis, if its

motion did not "result in a final judgment for NARA dismissing the

complaint in its entirety." Id. at 51 ¶ 2. NARA's motion did result in

the dismissal of the entire complaint, however, and the district court

did not address the issue of segregability as Cook did not raise the

issue. In light of these circumstances, there is no reason for us to

reach the question now.

      In any event, segregation would produce little of value here.

FOIA expressly authorizes the redaction of records to prevent an

invasion of privacy, given that "the policy of informing the public

about the operation of its Government can be adequately served in

some cases without unnecessarily compromising individual

interests in privacy." Ray, 502 U.S. at 174. "[A] court may [however]

decline to order an agency to commit significant time and resources

to the separation of disjointed words, phrases, or even sentences

which taken separately or together have minimal or no information




                                  -23-
            COOK V. NAT'L ARCHIVES & RECORDS ADMIN.

content." Mead Data Cent., Inc. v. U.S. Dep't of Air Force, 566 F.2d 242,

261 n.55 (D.C. Cir. 1977).

      If we were to order NARA to redact the offending information

-- descriptions of which officials (or their representatives) sought

records, what records they sought, and any NARA response that

might reveal such information -- very little would be left of the

records of the special access requests. Compelling NARA to

undertake the review and redaction of almost one thousand records

to produce little of value would be a waste of time and resources.

We decline to compel NARA to engage in this exercise.

                             CONCLUSION

      The judgment of the district court is AFFIRMED.




                                  -24-